—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Knipel, J.), dated February 16, 2001, which denied his motion to extend the time to comply with a disclosure order of the same court dated January 19, 2001, and dismissed the complaint pursuant to CPLR 3126 (3).
*424Ordered that the order is affirmed, with costs.
Where a party disobeys a court order, and by his conduct frustrates the disclosure scheme provided by the CPLR, dismissal of a pleading is within the broad discretion of the trial court (see, Kihl v Pfeffer, 94 NY2d 118, 122-123; Zletz v Wetanson, 67 NY2d 711, 713; Castrignano v Flynn, 255 AD2d 352, 353; Frias v Fortini, 240 AD2d 467, 468). The plaintiff failed to comply with four court orders directing disclosure. The fourth order, dated January 19, 2001, was self-executing and directed that the plaintiff either comply with the disclosure requirement within 21 days or his “complaint is stricken.” The plaintiff moved to extend the time to comply with this order one day prior to the expiration of the 21-day period. He did not seek a stay, however, of the direction to comply within the 21-day period set forth in the order dated January 19, 2001. In his order to show cause, the plaintiff failed to present a valid excuse for his failure to abide by the court’s previous disclosure orders. Therefore, the Supreme Court providently exercised its discretion in denying the plaintiffs motion to extend the time to comply with the prior court order, and dismissing the complaint (see, Castrignano v Flynn, supra, 255 AD2d at 353; Frias v Fortini, supra, 240 AD2d at 468).
The plaintiffs remaining contentions are without merit. Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.